DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election of Group I (claims 1-12) in the reply filed on March 7, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Since applicant elected Group I and identified claims 1-12 as the claims associated with Group I, claims 13-20 are withdrawn from further consideration.

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0051], “the simulation results shows” should read “the simulation results show”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The term “substantial” in claim 1 is a relative term which renders the claim indefinite. The term “substantial” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the term “substantial movement” will be interpreted as any movement that would result in the sensor and/or infusion set hub detaching from the base.
Regarding claim 4, the recited function is not necessarily performed from a joint. The functional limitation performed by the structure is unclear because the claim recites a function without providing any indication about what performs the function. It is unclear whether the claim requires unnamed structure of the joint or whether applicant claims a joint with inherent properties to reduce movement. In the case of the former, the structure is not recited, thereby rendering the boundaries of the claim unclear. In the case of the latter, in light of the specification, such properties cannot be determined.
The term “about” in claims 7 and 12 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the term “about” will be interpreted as at least 13 mm to match the language of claims 5 and 6.
	Dependent claims 2-12 inherit and do not remedy the deficiencies of independent claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-3, 8-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yodfat (US20080319414; cited by applicant) in view of Gillett (US20180280608).
Regarding claim 1, Yodfat discloses an analyte sensor (Paragraph [0007], “the present invention relates to a device and a method for automatic insertion of a sensor, which can be suitable for continuous analyte (e.g., glucose) monitoring”), the analyte sensor comprising a sensor probe (Paragraph [0133], “the inserter discussed above with regard to Figs. 1 a-26 b can accommodate insertion of a subcutaneously insertable element that can include a cannula, a probe, and/or sensor”); 
an infusion set hub (Paragraph [0082], “The inserter can be connected to the cradle unit #20, or to a skin-adherable dispensing patch unit using either a well assembly or an infusion set. The inserter can also be connected to an infusion set used with a non-adherable dispensing device.” & Paragraph [0085], ” The bottom opening (749) is configured and dimensioned to fit either over a well assembly (not shown in FIG. 9 a) or over an infusion set hub”), the infusion set hub comprising a cannula (Paragraph [0082], “cannula #713” & Paragraph [0133], “the inserter discussed above with regard to Figs. 1 a-26 b can accommodate insertion of a subcutaneously insertable element that can include a cannula, a probe, and/or sensor”); and 
a base (Cradle base #300), wherein the analyte sensor and the infusion set hub are attached to the flexible base (Paragraph [0075], “a cradle base #300 configured as a flat sheet with an adhesive layer facing the skin #5 and provided with anchoring means #302, #304 on its upper side for connection and disconnection of the inserter and of the dispensing patch unit” & Paragraph [0095], “delivery cannula #713 may contain also a sensor for monitoring a body analyte (e.g. glucose)” & Fig. 5-6c show inserter #800 which contains cannula #713 is attached to cradle unit #20 which includes a cradle base #300) such that a movement of one of the analyte sensor and the infusion set hub does not cause a substantial movement of the other one of the analyte sensor and the infusion set hub (Paragraph [0075], “anchoring means #302, #304” would keep the analyte sensor and infusion set hub from moving .
Yodfat doesn’t explicitly disclose a flexible base.
However, Gillett discloses a flexible base (Paragraph [0069], “The underside #221 of the housing can be flexible and include an adhesive thereon for attachment to the skin”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Yodfat to incorporate the teachings of Gillett by adding a flexible base. The advantage of having a base that is flexible, according to Applicant, is “such that movement of one of these devices does not result in a substantial movement of the other device. In particular, because the base 210 is flexible, no "see-saw" effect is caused by the movement of one of the devices attached to the flexible base.”

Regarding claim 2, the combination of Yodfat and Gillett discloses the combined device of claim 1. Yodfat further teaches wherein the analyte sensor and the infusion set hub are each releasably attached to the flexible base (Paragraph [0075], “anchoring means (302), (304) on its upper side for connection and disconnection of the inserter”).  


Regarding claim 3, the combination of Yodfat and Gillett discloses the combined device of claim 1. Yodfat further teaches wherein the analyte sensor comprises a transmitter configured to transmit sensed analyte concentration values to a user device (Paragraph [0071] “The dispensing unit #10 communicates with the remote control unit #40 that can forward commands, receive and process instructions from the dispensing unit #10, etc”).  

the combined device of claim 1. Yodfat further teaches wherein the analyte sensor and infusion set hub are directly attached to the flexible base (Paragraph [0082], “the inserter can be connected to the cradle unit #20”, which has cradle base #300).

Regarding claim 9, the combination of Yodfat and Gillett discloses the combined device of claim 1. Yodfat further teaches wherein the analyte sensor and infusion set hub are indirectly attached to the flexible base via first and second connectors, respectively (Paragraph [0082], “the inserter can be connected to…to a skin-adherable dispensing patch unit using either a well assembly or an infusion set.”)

Regarding claim 12, the combination of Yodfat and Gillett discloses the combined device of claim 1. Yodfat further teaches wherein a maximum vertical dimension of the combined device is about 2 cm. (Fig. 6a shows the combined device. The maximum vertical dimension would be the height of the infusion set hub. Since the drawings are not drawn the scale, the maximum vertical dimension of the combined device is merely a design choice. As discussed in MPEP 2144.04 IV. A, “In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” Because the maximum vertical dimension of the combined device would not result in a different performance, the prior art teaches the claimed language.)
a maximum vertical dimension of the combined device is about 2 cm. Since the drawings are not drawn the scale, the maximum vertical dimension of the combined device is merely a design choice.

Claims 4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yodfat and Gillett as applied to claim 1 above, and further in view of Lanigan (US20210386930, which claims priority to Provisional Application #62/809,248, filed on 2/22/2019). 
Regarding claim 4, the combination of Yodfat and Gillett disclose the combination device of claim 1 as discussed above.
The combination does not disclose wherein the analyte sensor and the infusion set hub are connected to each other via a joint, wherein the joint is configured to reduce the transfer of movement of one of the analyte sensor and the infusion set hub to the other one of the analyte sensor and the infusion set hub.
However, Lanigan discloses wherein the analyte sensor and the infusion set hub are connected to each other via a joint, wherein the joint is configured to reduce the transfer of movement of one of the analyte sensor and the infusion set hub to the other one of the analyte sensor and the infusion set hub (Paragraph [0007], “In some embodiments, the cannula subassembly and infusion set base may include cooperating coupling features which interface to join the cannula subassembly and infusion set base when the cannula subassembly is displaced into the infusion set base” & cooperating coupling features, which can be a joint, will reduce the transfer of movement of one of the analyte sensor and the infusion set but to the other one).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Yodfat and Gillett to incorporate the teachings of Lanigan by adding wherein the analyte sensor and the infusion set hub are connected to each other via a joint, wherein the joint is configured to reduce the transfer of movement of one of the analyte sensor and the infusion set hub to the other one of the analyte sensor and the infusion set hub. The advantage of the joint as disclosed by the Applicant is “due to this reduced likelihood of undesired movement of the sensor probe, a high level of accuracy of the sensor probe 204 may be maintained over its entire operational lifespan. In particular, since the calibration process for the sensor probe 204 occurs when the installed sensor probe 204 is in a particular position, movement of the sensor probe 204 from that position could decrease the accuracy of readings of the glucose sensor 202, and retention of the sensor probe 204 in the same position maintains a high level of accuracy. 

Regarding claim 10, the combination of Yodfat and Gillett disclose the combination device of claim 1. Yodfat further teaches wherein the infusion set hub is an insulin infusion set hub and comprises an insulin delivery tube and a connector configured to connect the insulin delivery tube to an insulin pump (Yodfat, Paragraph [0003], “A combination of a tube connecting the insulin pump to the cannula and a detachable connector is often referred to as an infusion set.”), and wherein the analyte sensor comprises a glucose sensor (Paragraph [0026] “In some embodiments, the cannula delivering the fluid (e.g., insulin) also includes a sensor for monitoring a bodily analyte (e.g., glucose)”).  
Yodfat and Gillett do not explicitly disclose a connector configured to connect the insulin delivery tube to an insulin pump.
However, Lanigan discloses a connector configured to connect the insulin delivery tube to an insulin pump. (Paragraph [0262], “Infusion tubing 366 may be coupled to an infusion pump via luer lock, or other mechanical coupling, adhesive, solvent boding, or in any other suitable fashion.”)
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Yodfat and Gillett to incorporate the teachings of Lanigan by adding a 

Regarding claim 11, the combination of Yodfat, Gillett, and Lanigan disclose the combination device of claim 10, wherein the connector comprises a H-cap connector (Lanigan, Paragraph [0262], “Infusion tubing 366 may be coupled to an infusion pump via luer lock, or other mechanical coupling, adhesive, solvent boding, or in any other suitable fashion.” A common form of mechanical coupling is a H-cap connector. Thus, the prior art teaches the claimed language).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yodfat and Gillett as applied to claim 1 above, and further in view of Coker (US20210402084).
Regarding claim 5, the combination of Yodfat and Gillett discloses the combined device of claim 1. 
Yodfat and Gillett do not disclose wherein the sensor probe and the cannula are spaced apart from one another by a distance of at least 5 mm.
However, Coker does disclose wherein the sensor probe and the cannula are spaced apart from one another by a distance of at least 5 mm (Paragraph [0095], "Where multiple elongate bodies are used, the elongate bodies can all be cannulas configured to deliver one or more medicaments (e.g., insulin and/or a hormone such as glucagon) and/or one or more of the elongate bodies can be configured to include a body analyte sensor (e.g., a continuous glucose monitoring sensor). In some embodiments where multiple elongate bodies are inserted, the multiple cannulas can be inserted at a distance of greater than 5 mm (e.g., greater than 7 mm, greater than 10 mm, or greater than 15 mm) from each other (e.g., so as to keep a cannula with a body analyte sensor far enough away from the cannula with the medicament to avoid contamination of the sensor with the medicament”).
wherein the sensor probe and the cannula are spaced apart from one another by a distance of at least 5 mm. As discussed by Coker, the advantage of separating the sensor and the cannula is to avoid contamination of the sensor with the medicament. Coker teaches that separating the sensor from the cannula is obvious and thus, in order to reduce noise in the system and have the device function properly, the sensor probe and the cannula have to be at least 5mm. Therefore, it would be obvious to someone of ordinary skill in the art when building the device to separate the sensor probe and cannula by a distance of at least 5mm.

Regarding claim 6, the combination of Yodfat and Gillett discloses the combined device of claim 1. 
Yodfat and Gillett do not disclose wherein the sensor probe and the cannula are spaced apart from one another by a distance of at least 10 mm. 
However, Coker does disclose wherein the sensor probe and the cannula are spaced apart from one another by a distance of at least 10 mm. (Paragraph [0095], "Where multiple elongate bodies are used, the elongate bodies can all be cannulas configured to deliver one or more medicaments (e.g., insulin and/or a hormone such as glucagon) and/or one or more of the elongate bodies can be configured to include a body analyte sensor (e.g., a continuous glucose monitoring sensor). In some embodiments where multiple elongate bodies are inserted, the multiple cannulas can be inserted at a distance of greater than 5 mm (e.g., greater than 7 mm, greater than 10 mm, or greater than 15 mm) from each other (e.g., so as to keep a cannula with a body analyte sensor far enough away from the cannula with the medicament to avoid contamination of the sensor with the medicament”).
 wherein the sensor probe and the cannula are spaced apart from one another by a distance of at least 10 mm. As discussed by Coker, the advantage of separating the sensor and the cannula is to avoid contamination of the sensor with the medicament. Coker teaches that separating the sensor from the cannula is obvious and thus, in order to reduce noise in the system and have the device function properly, the sensor probe and the cannula have to be at least 5mm. Therefore, it would be obvious to someone of ordinary skill in the art when building the device to separate the sensor probe and cannula by a distance of at least 10mm.


Regarding claim 7, the combination of Yodfat and Gillett discloses the combined device of claim 1. 
Yodfat and Gillett do not disclose wherein the sensor probe and the cannula are spaced apart from one another by a distance of about 13 mm. 
However, Coker does disclose wherein the sensor probe and the cannula are spaced apart from one another by a distance of about 13 mm (Paragraph [0095], "Where multiple elongate bodies are used, the elongate bodies can all be cannulas configured to deliver one or more medicaments (e.g., insulin and/or a hormone such as glucagon) and/or one or more of the elongate bodies can be configured to include a body analyte sensor (e.g., a continuous glucose monitoring sensor). In some embodiments where multiple elongate bodies are inserted, the multiple cannulas can be inserted at a distance of greater than 5 mm (e.g., greater than 7 mm, greater than 10 mm, or greater than 15 mm) from each other (e.g., so as to keep a cannula with a body analyte sensor far enough away from the cannula with the medicament to avoid contamination of the sensor with the medicament”).
 wherein the sensor probe and the cannula are spaced apart from one another by a distance of about 13 mm. As discussed by Coker, the advantage of separating the sensor and the cannula is to avoid contamination of the sensor with the medicament. Coker teaches that separating the sensor from the cannula is obvious and thus, in order to reduce noise in the system and have the device function properly, the sensor probe and the cannula have to be at least 5mm. Therefore, it would be obvious to someone of ordinary skill in the art when building the device to separate the sensor probe and cannula by a distance of about 13 mm.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	WO2017/184801 (cited by applicant) discloses a connector hub adapted for use with an infusion set. Paragraph [0002], “Infusion sets typically include infusion line or tubing that leads from a medication delivery device, such as a pump, to a cannula inserted into the subcutaneous tissue of the patient.”
EP2457606 (cited by applicant) discloses in Paragraph [0002], “insulin infusion sets, including a partially integrated inserter for an infusion set, which ensures proper positioning of insertion by using an adhesive to hold an infusion set in position.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARISSA CUEVAS whose telephone number is (571)272-6605. The examiner can normally be reached 8:00am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CC/
Examiner, Art Unit 3791

/David J. McCrosky/Primary Examiner, Art Unit 3791